ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4069 (775) 684-5708 Website: secretaryofstate.biz Certificate of Amendment (PURSUANT TO NRS 78. Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20070816731-95 Filing Date and Time 12/30/20074:00 PM Entity Number C22538-2004 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (PURSUANT TO NRS 78.– After Issuance of Stock) 1. Name of Corporation: BULLDOG FINANCIAL, INC. 2. The articles have been amended as follows (provided article number, if available): AUTHORIZED CAPITAL STOCK INCREASED TO 500,000,$0.0001 PAR VALUE. NAME CHANGE TO "ARCTIC OIL & GAS CORP." FORWARD STOCK SPLIT, EVERY 1 SHARE BECOME 20 SHARE. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is: 4. Effective date of filing (optional):11/30/07 5. Officer Signature (Required):X/s/Peter Sterling PH 323-356-7777 *If any proposed amendment would alter or change any preference or any relative or other right given to any class or series of outstanding shares, then the amendment must be approved by the vote.In addition to the affirmative vote otherwise required of the holders of shares representing a majority of the voting power of each class or series affected by the amendment regardless of limitations or restrictions on the voting power thereof. IMPORTANT:Failure to include any of the above information and submit the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees. STATEMENT OF ORGANIZATION OF Bulldog Financial, Inc. (a Nevada Corporation) The undersigned being the President and Secretary of BULLDOG FINANCIAL, INC., (the “Corporation”) hereby activates the Corporation and adopts the following resolution as of November 27th, 2007: RESOLVED, that a copy of the Articles of Incorporation of the Corporation be filed in the Minute Book of the Corporation. RESOLVED, that the By-Laws in the form , hereto be, and hereby are adopted as the BY-Laws of the Corporation and that a copy be filed in the Minute Book of the Corporation directly following the Certificate of Incorporation. RESOLVED, that the By-Laws be, and hereby are adopted as the By-Laws of the Corporation, that the authorized capital of common stock shall increase to be a authorized capital of 500,000,000 shares per value. RESOLVED, that the currently issued and outstanding common stock shall increase twenty (20) share for every one (1) share held.Therefore for every one hundred (100) shares held shall become two thousand (2000) shares for all shareholders as of record November 25th, 2007 and shall take effect November 30th 2007. RESOLVED, that the Corporation shall change the name to Arctic Oil & Gas Corp. and that upon the filling of the appropriate Certificate with the Secretary of State of the State of Nevada, BULLDOG FINANCIAL, INC.’s name shall be changed to ARCTIC OIL&
